Citation Nr: 0405651	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to an initial compensable evaluation for 
service-connected varicose veins of the left ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected varicose veins of the right 
ankle.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Therein, the RO denied 
entitlement to service connection for bilateral knee and 
ankle disorders, heart disease, headaches, and Hepatitis C, 
and entitlement to nonservice-connected pension.  The RO also 
granted service connection for varicose veins of the ankles, 
assigning a zero percent rating for the left ankle and a 10 
percent rating for the right ankle.  

The veteran requested a personal hearing a the RO, and in 
July 2003 had an informal hearing with a Decision Review 
Officer (DRO).  At that time, he withdrew his claims for 
service connection for heart disease, migraine headaches, and 
Hepatitis C.  The claim for nonservice-connected pension was 
granted in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

A remand is required for compliance with VA's duty to assist.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

At the July 2003 hearing with the DRO, it was agreed that the 
veteran would be scheduled for a VA examination to assess the 
severity of his service-connected varicose veins.  As the 
record does not show that the veteran was afforded such an 
examination, this should be accomplished on remand.  

With respect to the claims for service connection for knee 
and ankle disorders, the veteran contends that he injured his 
knees and ankles in service during military parachute 
training.  Service discharge records show that he was a 
parachute rigger in service.  He has requested that VA obtain 
his jump logs.  The RO should obtain these records on remand.  

The veteran has also reported that he received treatment for 
his ankles and knees at the Sepulveda VA Medical Center 
(VAMC) as early as 1972.  It is unclear whether or not his 
records dating back to 1972 were requested by the RO.  The 
veteran has also reported receiving recent treatment at the 
West Los Angeles VA facility.  Therefore, the RO should make 
arrangements to obtain his complete treatment records.  The 
veteran should also be scheduled for a VA examination in 
order to obtain a medical opinion concerning the date of 
onset and etiology of any knee and ankle disorders.

Accordingly, the claim is remanded to the RO for the 
following development:  

1.  Make arrangements to obtain the 
veteran's medical records showing 
treatment for knee and ankle disorders 
from the Sepulvada VAMC dated from 1972 
to present, as well as any recent medical 
records showing treatment for knee and 
ankle disorders and varicose veins from 
the West Los Angeles VA facility.  

2.  Make arrangements to obtain the 
veteran's jump logs, as discussed above.  

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  All necessary 
tests should be conducted, including x-rays 
if indicated, and all clinical findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any knee and ankle disorders 
found to be present.  The examiner should 
state whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that any currently diagnosed 
knee and ankle disorders had their onset 
during active service or are related to any 
in-service disease or injury, i.e., 
parachute jumping.  Each knee and ankle 
should be addressed separately.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  The veteran should be afforded an 
appropriate VA examination to assess the 
severity of his service-connected varicose 
veins of the right and left ankles.  Send 
the claims folder to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  
All necessary tests should be conducted and 
all clinical findings reported in detail.  

Each ankle should be evaluated 
separately.  The examiner should indicate 
whether there is intermittent or 
persistent edema, aching and fatigue in 
the leg after prolonged standing or 
walking, and whether these symptoms are 
relieved by elevation of the extremity or 
compression hosiery, or incompletely 
relieved by elevation of the extremity, 
whether there is stasis pigmentation or 
eczema, or intermittent or persistent 
ulceration, and whether there is massive 
boardlike edema with constant pain at 
rest.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

6.  Finally, readjudicate the veteran's 
claims with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





